Citation Nr: 1421313	
Decision Date: 05/12/14    Archive Date: 05/21/14	

DOCKET NO.  08-23 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for sinusitis prior to September 26, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for sinusitis from September 26, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2007 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This case was previously before the Board in October 2010, at which time it was remanded for additional development.  Subsequent to that remand, the RO, in a rating decision of December 2011, granted entitlement to service connection for sleep apnea.  Accordingly, that issue, which was formerly on appeal, is no longer before the Board.  The issue of entitlement to an increased rating for sinusitis is once more before the Board for appellate review.  


FINDINGS OF FACT

1.  Effective from April 11, 2007, but no earlier, the Veteran's sinusitis was manifested by as many as six nonincapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  

2.  At no time has the Veteran's sinusitis been manifested by three or more incapacitating episodes per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than six nonincapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  



CONCLUSIONS OF LAW

1.  Effective April 11, 2007, the criteria for a 10 percent evaluation, but no more, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2013).  

2.  The criteria for an evaluation in excess of 10 percent for sinusitis have not been met at any time since April 11, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 4.97, Diagnostic Code 6513.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in March 2007, August 2008, and October 2010 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a hearing before the undersigned Veterans Law Judge in July 2010, as well as both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Increased Rating

The Veteran in this case seeks an increased evaluation for sinusitis.  

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In order to evaluate the level of disability and any chronic changes in the Veteran's condition, it is necessary to consider his complete history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of the service-connected disability is at issue, the primary concern is the present level of that disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability which may result in different levels of compensation from the time an increased rating claim is filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings are to be based as far as practical upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, adjust the Schedule of Ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits, or the Director, Compensation & Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  

In the present case, at the time of the aforementioned rating decision in June 2007, VA denied entitlement to a compensable evaluation for service-connected sinusitis.  The Veteran voiced his disagreement with that determination, with the result that, in a subsequent rating decision of October 2008, VA awarded a 10 percent evaluation for sinusitis, effective from September 26, 2008, the date of a VA examination.  The current appeal ensued.  

The Board notes that, at the time of a private medical examination in January 2006, the mucosa of the Veteran's nose were pink and moist, with an intact midline septum.  

On subsequent private medical examination in December 2006, the Veteran complained of sinusitis "on both sides," the onset of which had been gradual and occurring for years.  According to the Veteran, his sinusitis was exacerbated by changes in temperature and season.  Symptoms associated with the Veteran's sinusitis were headache, nasal congestion, and pressure behind the eyes, but no postnasal drip.  On physical examination, there was an 80 percent obstruction of both nares.  However, the nasal mucosa were normal on both sides.  Further examination revealed a cartilaginous septum which was deviated, as well as bilateral inferior turbinates which were bluish, boggy, and hypertrophied.  The pertinent diagnosis noted was chronic sinusitis.  

During the course of a subsequent private examination in March 2007, the Veteran gave a history of allergy symptomatology which was not well controlled with medication.  A physical examination of the Veteran's nose conducted at that time showed the mucosa to be pink and moist, with an intact midline septum.  

At the time of a VA sinus examination on April 11, 2007, the Veteran gave a history of sinusitis characterized by allergic rhinitis for the past 10 years.  According to the Veteran, his condition had been complicated by intermittent acute sinusitis which occurred as often as six times per year.  By the Veteran's own admission, he was experiencing no sinus-related symptoms, and no functional impairment was noted.  Current treatment included medication.  

On physical examination, the Veteran's nasal septum was midline without any evidence of gross deformity, obstruction, or perforation.  Radiographic studies of the Veteran's paranasal sinuses were within normal limits.  The pertinent diagnosis noted was diagnosis resolved, with no findings of bacterial sinusitis.  

During the course of private outpatient treatment in March 2008, the Veteran complained of sinus congestion.  A physical examination was positive for the presence of maxillary sinus pressure, as well as a green nasal discharge.  The pertinent diagnosis noted was sinusitis, for which the Veteran received treatment with medication.  

On subsequent VA sinus examination on September 26, 2008, the Veteran complained of sinus problems which occurred 12 times per year, with each episode lasting for two weeks.  According to the Veteran, during such episodes, he was incapacitated as often as four times per year, with each incident lasting for seven days.  When questioned, the Veteran indicated that he experienced headaches with sinus episodes.  However, he denied receiving antibiotic treatment lasting 4 to 6 weeks for his sinus problems.  The Veteran indicated that he experienced interference with breathing through his nose, as well as hoarseness of his voice, pain, and crusting.  However, he had no problem with purulent discharge from his nose.  

On physical examination, there was evidence of nasal obstruction, with a percentage of obstruction of the right nostril of 20 percent, and of the left nostril of 45 percent.  Nasal polyps were present on both sides.  Further examination of the Veteran's nose showed no evidence of any deviated septum.  Nor was there loss of part of the nose, or any part of the ala, or obvious disfigurement.  At the time of examination, there was no evidence of rhinitis.  However, examination did show sinusitis present at the frontal/ethmoidal/maxillary sinuses, with accompanying tenderness, but no purulent discharge.  Sinus X-rays showed evidence of mild chronic maxillary mucosal thickening, with the remainder of the paranasal sinuses negative.  The pertinent diagnosis noted was sinusitis, stable and symptomatic.  

As noted above, in a rating decision of October 2008, the RO awarded a 10 percent evaluation for sinusitis, effective the date of the aforementioned VA examination, which is to say, September 26, 2008.  

At the time of a private medical examination in August 2010, the Veteran gave a history of sinus drainage for the prior couple of days.  Additionally noted were problems with nasal and sinus congestion, with accompanying posterior rhinorrhea and cough, as well as some clear sputum.  On physical examination, the Veteran's nose was unremarkable.  Moreover, the surfaces of his pharynx, palate, and tongue were pink and moist, without evidence of any lesions.  Private computerized axial tomography of the Veteran's sinuses conducted the following month showed evidence of mild left ethmoid and maxillary sinusitis, with the left ostiomeatal complex being occluded.  There was essentially complete opacification of the left nasal cavity, as well as mild hypoplasia of the right maxillary sinus with a fixed septum.  

At the time of a VA sleep examination in November 2010, the Veteran gave a history of chronic sinusitis.  A physical examination of the Veteran's nose conducted at that time showed evidence of boggy, swollen mucosa, as well as 


enlarged turbinates with the air passages virtually occluded bilaterally.  The pertinent diagnosis noted was chronic sinusitis.  

On subsequent VA sinus examination in February 2012, which examination involved a full review of the Veteran's claims folder and other medical records, the Veteran indicated that his last episode of sinusitis had been in December 2011.  According to the Veteran, he currently had a cold and nasal congestion, as well as a sore throat with accompanying postnasal drip.  

At the time of examination, it was noted that the Veteran suffered from maxillary, frontal, and ethmoid sinusitis.  Reportedly, the Veteran's sinusitis was characterized by headaches, pain and tenderness and purulent discharge or crusting.  According to the examiner, the Veteran experienced nonincapacitating episodes of sinusitis on four occasions over the course of the past 12 months.  However, he had experienced no incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotic treatment in that same 12-month period.  Radiographic studies of the Veteran's paranasal sinuses showed them to be well-developed and aerated, without evidence of significant mucosal thickening or air-fluid levels.  Physical examination of the Veteran's nares revealed them to be boggy, with evidence of postnasal drip and tenderness of the ethmoid and maxillary areas.  The nares were deviated to the left, though the Veteran did not recall any trauma to his nose.  The pertinent diagnosis noted was chronic sinusitis.  

Pursuant to applicable law and regulation, a noncompensable evaluation is warranted for sinusitis where there is only X-ray evidence of that disability.  A 10 percent evaluation requires demonstrated evidence of 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 nonincapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  In like manner, a 30 percent evaluation is warranted for service-connected sinusitis where there is evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than six nonincapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, with an incapacitating episode defined as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97 and Part 4, Diagnostic Code 6513 (2013).  

Based on the aforementioned, it is clear that, as of the time of the aforementioned VA examination on April 11, 2007, a 10 percent evaluation was in order for the Veteran's service-connected sinusitis.  While it is true that, at the time of that examination, the Veteran's sinusitis was essentially asymptomatic, he nonetheless gave a history of sinusitis occurring "as often as six times per year."  As noted above, where there are nonincapacitating episodes of sinusitis occurring six times per year, a 10 percent evaluation is in order.  

The Board acknowledges that, at the September 26, 2008 VA examination the Veteran gave a history of sinus problems occurring 12 times per year, with incapacitating episodes occurring as often as four times per year.  However, the Veteran specifically indicated that he had received no antibiotic treatment lasting from 4 to 6 weeks.  Moreover, there is no evidence that all twelve episodes were accompanied by purulent discharge.  Indeed, at the September 2008 examination the appellant denied any problems with purulent discharge.  

Further, on VA examination in February 2012, it was noted that the Veteran reported only four nonincapacitating episodes of sinusitis over the course of the past 12 months, and no incapacitating episodes requiring prolonged antibiotic treatment during that same time period.  Such findings are consistent with the 10 percent evaluation currently in effect for the Veteran's service-connected sinusitis.  Accordingly, the evidence supports the assignment of no more than a 10 percent evaluation for the appellant's symptomatology since April 11, 2007.  

In reaching this determination, the evidence shows that the disability picture presented by the Veteran's sinusitis is appropriately contemplated by the Rating Schedule as set forth at 38 C.F.R. § 4.97, Diagnostic Code 6513 .  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  




ORDER

Entitlement to a 10 percent evaluation, but no more, for sinusitis effective from April 11, 2007 is granted, subject to those regulations governing the award of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for sinusitis is denied for the period since April 11, 2007.  



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


